DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  6 (7and 8 by dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 Regarding claim 6, it is unclear in the recitation ”said double pull lever can rotate relative to said release lever when said pawl is in said secondary locking position” what is required. What rotation “can” occur is not required to occur rendering the claim indefinite.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferri et al. (US 10,145,154).

Regarding claim 1, Ferri et al discloses A latch, comprising: 
a ratchet (12; Ferri et al.) movable between a primary closed position, a secondary closed position and an open position, wherein said ratchet being biased toward said open position; 
a pawl (14; Ferri et al.) movable between a primary locking position (abstract; Ferri et al.) whereat a pawl locking surface( 31; Ferri et al.) of said pawl engages a primary locking surface (30; Ferri et al.) of said ratchet to hold said ratchet in the primary closed position, a secondary locking position(abstract; Ferri et al.)  whereat said pawl locking surface engages a secondary locking surface (32; Ferri et al.)  of said ratchet to hold said ratchet in the secondary closed position (abstract; Ferri et al.), and an unlocking position (Fig.5; Ferri et al.), wherein said pawl is biased toward the primary locking position (26, Fig. 2; Ferri et al.); 
a release lever (16; Ferri et al.) movable between a home position and an actuated position; and 


Regarding claim 2, Ferri et al discloses The latch of claim 1, wherein when said pawl is driven from the primary locking position to the secondary locking position (l.7 summary; Ferri et al.) by said release lever, said double pull lever is prevented (c.2; 1-2; Ferri et al.) from moving to said operative position, and when said pawl is in the secondary locking position, movement of said double pull lever to said operative position is permitted (c.1, l.57-61; Ferri et al.) in response to a force applied to said double pull lever by the release cable.

Regarding claim 3, Ferri et al discloses The latch of claim 2, wherein said pawl obstructs said double pull lever (Fig. 3, c.5, l. 48-51; Ferri et al.) from moving to the 

Regarding claim 4, Ferri et al discloses The latch of claim 2, wherein said pawl inhibits relative rotation (Claim 4; Ferri et al.)  between said double pull lever and said release lever when said pawl is moving from the primary locking position toward the secondary locking position.

Regarding claim 5, Ferri et al discloses The latch of claim 4, wherein said double pull lever rotatably abuts a tab (Fig. 5; Ferri et al.) of said pawl when said pawl is moving from the primary locking position toward the secondary locking position.

Regarding claim 6, Ferri et al discloses The latch of claim 4, wherein said double pull lever can rotate relative to said release lever when said pawl is in said secondary locking position and a force is applied to said double pull lever by the release cable (33; Ferri et al.).

Regarding claim 7, Ferri et al discloses The latch of claim 6, wherein said double pull lever rotates (c.5, l.5-6; Ferri et al.) relative to said release lever from the inoperative position to the operative position (c4. l. 67-c.5,l.4 Ferri et al.) when said pawl is in said secondary locking position and a force is applied to said double pull lever (c.5, l.36-39; Ferri et al.)  by the release cable.

Regarding claim 8, Ferri et al discloses The latch of claim 7, wherein said double pull lever rotates into abutment with a positive stop (l.26-l.29;Ferri et al.) on said release lever when in the operative position.

Regarding claim 9, Ferri et al discloses The latch of claim 1, wherein said release lever directly abuts said pawl (Summary; Ferri et al.) to drive said pawl from the primary locking position to the secondary locking position, and wherein said double pull lever directly abuts said pawl to drive (Summary, c.1, l.59-63; Ferri et al.) said pawl from the secondary locking position to the unlocking position.

Regarding claim 10, Ferri et al discloses The latch of claim 1, wherein said release lever (16; Ferri et al.)  is biased toward the home position (Summary, c.1, l.39; Ferri et al.) by a first bias member and wherein said double pull lever (18; Ferri et al.) is biased toward said inoperative position by a second bias member (39, Fig. 10, Annotated; Ferri et al.) wherein said first bias member imparts a first bias force and said second bias member imparts a second bias force, said first bias force being greater than said second bias force (biasing element 28>39 Fig.2; Ferri et al.).

    PNG
    media_image1.png
    570
    809
    media_image1.png
    Greyscale
Annotated Figure Taken from Ferri et al. (US 10,145,154)

    PNG
    media_image2.png
    434
    752
    media_image2.png
    Greyscale

Annotated Figure Taken from Ferri et al. (US 10,145,154)

Regarding claim 11, Ferri et al discloses A latch, comprising: a housing; 
a ratchet (12; Ferri et al.) mounted to said housing, said ratchet being movable between a primary closed position, a secondary closed position and an open position, wherein said ratchet is biased toward said open position; 
a pawl (14; Ferri et al.)  mounted to said housing, said pawl being movable between a primary locking position whereat a pawl locking surface( 31; Ferri et al.)  of said pawl engages a primary locking surface(30; Ferri et al.)  of said ratchet to hold the ratchet in the primary closed position, a secondary locking position(abstract; Ferri et al.) whereat said pawl locking surface engages a secondary locking surface (32; Ferri et al.)   of said ratchet to hold the ratchet in the secondary closed position, and an unlocking position (Fig.5; Ferri et al.), wherein said pawl is biased toward the primary locking position (26, Fig. 2; Ferri et al.) ; 
a release lever (16; Ferri et al.) mounted to said housing, said release lever being movable between a home position and an actuated position, wherein said release lever is biased toward the home position by a first bias member (28;Ferri et al.); and 
a double pull lever (18; Ferri et al.) configured for direct attachment to a release cable (33; Ferri et al.) assembly, said double pull lever being mounted to said release lever for movement between an inoperative position (Fig. 5; Ferri et al.) and an operative position(Fig. 6; Ferri et al.), wherein when said double pull lever is in the inoperative position, movement of said release lever to said actuated position, in response to a force applied to said double pull lever by a first actuation of the release cable assembly (c.2, l. 14; Ferri et al.), causes said release lever to engage said pawl and drive said pawl from the primary locking position to the secondary locking position, 

Regarding claim 12, Ferri et al discloses The latch of claim 11, wherein while said pawl is between the primary locking position and the secondary locking position (abstract; Ferri et al.), said double pull lever is prevented from moving to said operative position (c2.l. 1-3; Ferri et al.), and while said pawl is in the secondary locking position, movement of said double pull lever to said operative position is permitted in response to a force applied to said double pull lever by the release cable assembly (33; Ferri et al.).

Regarding claim 13, Ferri et al discloses The latch of claim 12, wherein pawl inhibits( Fig. 3, c.5, l. 48-51; Ferri et al.) relative rotation between said double pull lever and said release lever while said pawl is moving from the primary locking position toward the secondary locking position.

Regarding claim 14, Ferri et al discloses The latch of claim 13, wherein said double pull lever is rotatable (c.5, l.5-6; Ferri et al.)  relative to said release lever when a force is applied to said double pull lever by the release cable assembly (33; Ferri et al.) while said pawl is in the secondary locking position.

Regarding claim 15, Ferri et al discloses The latch of claim 14, wherein said double pull lever rotates relative to said release lever into abutment with a positive stop(l.26-l.29;Ferri et al.)  on said release lever when a force is applied to said double pull lever by the release cable assembly while said pawl is in the secondary locking position.

Regarding claim 19, Ferri et al discloses. A latch, comprising: 
a ratchet (12; Ferri et al.) movable between a primary closed position, a secondary closed position and an open position, wherein said ratchet being biased toward said open position; 
a pawl (14; Ferri et al.) movable between a primary locking position whereat a pawl locking surface of said pawl engages a primary locking surface of said ratchet to hold said ratchet in the primary closed position, a secondary locking position whereat said pawl locking surface engages a secondary locking surface of said ratchet to hold said ratchet in the secondary closed position, and an unlocking position, wherein said pawl is biased toward the primary locking position; 
a release lever (16; Ferri et al.) movable between a home position and an actuated position; and 
a double pull lever (18; Ferri et al.) configured for direct attachment to a release cable (33; Ferri et al.), said double pull lever being mounted to said release lever for pivotal movement between an inoperative position (Fig. 5; Ferri et al.) and an operative position(Fig. 6; Ferri et al.), wherein when said double pull lever is in the inoperative position, movement of said release lever to said actuated position, in response to a first actuation of the release cable(c.2, l. 14; Ferri et al.), causes said release lever to directly 

Regarding claim 20, Ferri et al discloses The latch of claim 19, wherein said release lever is free from attachment to a rod or cable (Fig. 6; Ferri et al.), wherein movement of said release lever to said actuated position is caused via engagement with said double pull lever.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferri et al. (US 10,145,154) in view of Distefano et al.(US 10,890,018)

Regarding claim 16, Ferri et al discloses The latch of claim 15, wherein said double pull lever and said pawl rotate conjointly about an axis during movement of said release 
Ferri et al. does not disclose: double pull lever and said pawl rotate conjointly about an axis.
Distefano et al. teaches multiple lift levers co-located on a single pivot axis (Fig. 3; Distefano et al.) may be commonly aligned to define a common pivot axis for the purpose of operating the latch open and closing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ferri et al. with a double pull lever and said pawl rotate conjointly about an axis as taught by Distefano et al.for the expected benefit of reducing component count and cost of assembly. In itself, co-locaton of rotable elements is old, and known.

Regarding claim 17, the combination makes obvious The latch of claim 16, wherein said release lever remains disengaged (Fig. 7 to 3Fig.8, description; Ferri et al.) from said pawl during movement of said release lever to said actuated position upon the second actuation of the release cable assembly.

Regarding claim 18, the combination makes obvious The latch of claim 17, wherein said double pull lever(18; Ferri et al.)  directly abuts (Fig.4; Ferri et al.) said pawl (14; Ferri et al.)during movement of said release lever to said actuated position upon the second actuation of the release cable assembly to drive said pawl from the secondary locking position to the unlocking position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675